DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an email communication with attorney Jongwon Kim received on October 18, 2021 and in an interview with the attorney on October 19, 2021.

The application has been amended as follows below, with strikeouts and bold underlined terms being the Examiner’s amendment. The Examiner’s amendment is modifying the most recent claim set dated 9/28/2021. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 6
A machine learning method based on weakly supervised learning, the method performed by a machine learning apparatus and comprising: 
extracting feature maps about a dataset given a first type of information as answer information and not given a second type of information as answer information by using a  convolutional neural network (CNN), the first type of information and the second type of information being different types of information in a computer vision field; 

calculating a second error value by performing the task corresponding to the first type of information by using a second model and the feature maps, the second model performing the task in processes different from those of the first model; 
calculating a first relative importance of the first error by multiplying a first weight and the first error value; 
calculating a second relative importance of the second error by multiplying a second weight and the second error value; 
calculating a third error value based on the calculated first relative importance and the calculated second relative importance 
training the CNN by back-propagating the third error value; 
increasing the second weight and decreasing the first weight as update of the CNN proceeds; 
determining whether the first error value and the second error value of the trained CNN satisfy a preset standard; and 
when at least one of the first error value and the second error value of the trained CNN satisfies the preset standard, performing the task corresponding to the first type of information using the trained CNN and the second model to extract the second type of information.

Claim 9
A machine learning method based on weakly supervised learning, the method performed by a machine learning apparatus and comprising: 
extracting feature maps about a dataset given object class information as answer information and not given object location information as answer information by using a  convolutional neural network (CNN);
training the CNN by back-propagating a first error value calculated as a result of performing an object classification task by using an object classifier and the feature maps, the object classification task including a task which is performed to output an output corresponding to the object class information; and 
training the CNN by back-propagating a second error value calculated as a result of performing the object classification task by using an object localizer and the feature maps;
calculating a first relative importance of the first error by multiplying a first weight and the first error value; 
calculating a second relative importance of the second error by multiplying a second weight and the second error value; 
calculating a third error value based on the calculated first relative importance and the calculated second relative importance 
training the CNN by back-propagating the third error value; and 
increasing the second weight and decreasing the first weight as update of the CNN proceeds; 

when at least one of the first error value and the second error value of the trained CNN satisfies the preset standard, extracting the object location information by performing the object classification task using the trained CNN and the object localizer.

Claim 16
A machine learning apparatus based on weakly supervised learning, the apparatus comprising: 
one or more processors; 
a memory which loads a computer program executed by the processors; and 
a storage, wherein the computer program comprises: 
a feature map extraction operation of extracting feature maps about a dataset given a first type of information as answer information and not given a second type of information as answer information by using a  convolutional neural network (CNN), the first type of information and the second type of information being different types of information in a computer vision field; 
a first learning operation of training the CNN by back-propagating a first error value Page 4 of 15 Reply to Office Action of 21 July 2021 calculated as a result of performing a task corresponding to the first type of information by using a first model and the feature maps, the task corresponding to the first type of information including a task which is performed to output an output corresponding to the first type of information; 

a third learning operation of training the CNN by back-propagating a third error value based on calculating a first relative importance of the first error and calculating a second relative importance of the second error, 
wherein calculating the first relative importance of the first error comprises multiplying a first weight and the first error value and calculating the second relative importance of the second error comprises multiplying a second weight and the second error value

an operation of determining whether the first error value and the second error value of the trained CNN satisfy a preset standard; and 
an operation of, when at least one of the first error value and the second error value of the trained CNN satisfies the preset standard, extracting the second type of information by performing the task corresponding to the first type of information using the trained CNN and the second model.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the proposed Examiner’s amendments provide further clarification regarding the calculation of the third error value. Specifically, the amendments show that the third error value is derived from the calculation of the first relative importance of the first error and the calculation of the second relative importance of the second error. And that the calculation of the first relative importance is based on multiplying a first weight and a first error value. Similarly, the calculation of the second relative importance of the second error value is based on multiplying a second weight and a second error value. The calculations are shown in the total loss equation in the specification. 
Thus, the specific details on the computations show that the third error value is a complex computation that takes into account the respective relative importances. That is, the third error value is not just a simple multiplication of all the various first and second weights with their respective error values as was previously presented, but is comprised of two complex computations involving the respective relative importances. Thus, the amendments provide additional clarifying details and specificity that are not taught by the prior art of record. Accordingly, the claims allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6, 7, 9, 10, 12-14, 16, and 18 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./
Examiner, Art Unit 2128                                                                                                                                                                                                        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128